                   Case 1:17-cv-02972-RDB Document 149 Filed 02/26/19 Page 1 of 2

                                                  LAW OFFICES

                                     KRAMON & GRAHAM, P. A.
                                                ONE SOUTH STREET

                                                    SUITE   2600
                                  BALTIMORE, MARYLAND 21202-320I
                                            TELEPHONE: (410)    752-6030
DAVID J. SHUSTER                             FACSIMILE: (410)   539-1269                                 E-MAIL
                                                                                                   dshuster@kg-lawcom
 ALSO ADMITTED IN DC
                                              wwwkramonandgraham.com                               DIRECT FACSIMILE
                                                                                                    (410) 361-8229
                                                 February 26, 2019

  VIA ECF
  The Honorable Richard D. Bennett, District Judge
  United States District Court for the District of Maryland
  101 West Lombard Street, Chambers 5D
  Baltimore, Maryland 21201

             RE: Keyes Law Firm, LLC v. Napoli Bern Ripka Shkolnik, LLP, et al., 17-cv-2972-RDB

  Dear Judge Bennett:

         I write on behalf of Keyes Law Firm, LLC ("KLF") to request that this Court order the Napoli
  Defendants' to produce ESI in searchable, indexable form with metadata instead of the non-searchable,
  non-indexable form in which they have produced a massive quantity of data.

         In August 2018, KLF served document requests that included standard definitions of "document"
  and "ESI." Despite numerous meetings regarding discovery, the Napoli Defendants never once objected
  to producing ESI in the requested, standard form.

         On December 14, 2018, the Original Napoli Defendants produced 1.8 million pages of documents
  in non-searchable and non-indexable form with no text files and no metadata. This production is useless.
  KLF cannot search the documents, cannot associate attachments with emails, cannot identify when
  documents were created or modified, and cannot obtain basic information about the settlements,
  disbursements, and expenses at the core of the parties' dispute.

          KLF promptly objected. The Original Napoli Defendants had initially represented that the
  documents were gathered by applying search terms to their data.2 KLF noted in response to the production
  that because the Original Napoli Defendants identified 1.8 million pages of responsive documents from
  their data using search terms, it necessarily follows that the data are searchable and can be produced in
  searchable format. The Original Napoli Defendants responded that "[t]he documents were produced as they
  are maintained in the ordinary course," a statement that simply cannot be reconciled with the representation
  that the documents were searched in the first place. By converting the data on their TeraStation to page-by-
  page TIF files, and by excluding text files or metadata, the Original Napoli Defendants deliberately chose to
  make the voluminous data they produced impossible for KLF to review and analyze electronically (i.e.,
  KLF must manually review each page as though it was a physical piece of paper).

    The "Napoli Defendants" consist of all of the defendants except for Marc J. Bern and Marc J. Bern and Partners,
  LLP, who do not contend that they are unable to produce ESI in searchable, indexable form with metadata.
  2 The Original Napoli Defendants assert that their production was gathered from a Buffalo TeraStation, a storage
  device that is capable of holding data, including searchable metadata, in multiple formats. Affidavit of Blazer
  Catzen, attached hereto as Exhibit 1, ¶ 4.
   17249/0/02926622 DOCXv 1
                 Case 1:17-cv-02972-RDB Document 149 Filed 02/26/19 Page 2 of 2
The Honorable Richard D. Bennett
February 26, 2019
Page 2


        On January 22, 2019, the Napoli Defendants served an additional 1 million pages of documents in
the same, useless form as the December production. On February 22, 2019, they served another 12,000
unsearchable pages without metadata. The Successor Napoli Defendants are operating law firms. They
use computers every day to send emails, draft documents, track expenses and income, and so on. It is
beyond reasonable dispute that the Successor Napoli Defendants maintain ESI in searchable, indexable
form with metadata. But they did not do so. Instead, the Successor Napoli Defendants converted their
data to page-by-page TIF files and excluded text files and metadata. They deliberately chose to make
their production impossible for KLF to review or analyze.

       It would cost KLF over $50,000 to convert the documents produced by the Napoli Defendants to
searchable form. But even then KLF would be unable to link families of documents together and would
have no metadata. There is no reason that KLF should incur such an expense to obtain less than what the
Napoli Defendants indisputably possess and could easily produce—the data in native, searchable, and
indexable form, with text files and metadata.

        KLF has retained an ESI expert, who confirms six unremarkable facts: (i) the productions
described above have little value and are inconsistent with standard practice; (ii) if it was possible to
search data to determine what to produce, then the statement that the documents are maintained in non-
searchable, non-indexable form "in the ordinary course" is not credible; (iii) the emails in the December
2018 production appear to be JPG files that were originally from Microsoft Outlook and could have been
exported in industry standard (PST) format; (iv) it would be extremely unusual for a business like a law
firm to maintain documents or emails on its server in a non-searchable, non-indexable form; (v) there is
no reason that documents would be maintained on a Buffalo TeraStation in any different form from the
way they are maintained on any other server; and (vi) it is extremely unusual to produce a DAT load file
without any information other than the beginning and ending Bates numbers. See Catzen Declaration, 117.
In response, the Napoli Defendants' Chief Technology Officer asserts that metadata was provided with the
December and January productions. That is demonstrably false. As shown in the screen shots contained
in Mr. Catzen's declaration, the only data provided in the DAT files were the beginning and ending bates
numbers for each document. This is data that is generated in the course of production for litigation; it is
not metadata within the meaning of this District's ESI principles. See id., ¶ 7(5).

       Finally, the Napoli Defendants attempt to deflect attention from their failure to produce useable
ESI by comparing it to the production thus far by KLF of its non-ESI files in response to the Successor
Napoli Defendants' narrow (and only) requests for documents—correspondence subsequent to October
2017 between KLF and the Subject Clients. To state the obvious, there is no metadata to produce with the
scans of the hard copy letters that have been exchanged between KLF and the Subject Clients. And all
have been produced to the defendants in searchable form.

        We are happy to make the correspondence and briefing already exchanged by the parties on these
issues available to the Court if that would be helpful.

                                                    Respectfully submitted,

                                                      /s/ David J. Shuster

                                                    David J. Shuster
I 7249/0/02926622. DOCXv I
